 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDJim Causley Pontiac,Inc.andLawrence V. Kulak.Case 7-CA-6238April 4, 1969DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn December 4, 1968, Trial Examiner Gordon J.Myatt issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andtheentirerecord in the case, and adopts thefindings, conclusions, and recommendations of theTrial Examiner except as modified below.The Trial Examiner inadvertently omitted fromhis recommended remedy backpay provisions forLawrence Kulak, whose discharge was violative ofSection 8(a)(3) of the Act. Accordingly, we shallorder Respondent to make him whole for any lossesof earnings he may have suffered by payment to himof a sum of money equal to the amount he wouldhave earned from the date of his unlawful dischargeto the date he was reinstated less any net earningsduring said period. Backpay shall be computed on aquarterlybasis in a manner consistent with theBoardpolicysetforthinF.W.WoolworthCompany,90 NLRB 289, and interest thereon shallbe computed in the manner set forth in IsisPlumbing & Heating Co.,138 NLRB 716."Notify the above employee if presently serving inthe Armed Forces of the United States of his rightto full reinstatement upon application in accordancewith the Selective Service Act and the UniversalMilitaryTraining and Service Act, as amended,after discharge from the Armed Forces."2.Add the following as the fifth indentedparagraph in the Trial Examiner's notice:WE WILL notify the above employee if presentlyserving in the Armed Forces of the United Statesof his right to full reinstatement upon applicationin accordance with the Selective Service Act andthe Universal Military Training and Service Act,asamended, after discharge from the ArmedForces.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Trial Examiner Upon a chargefiledAugust 28, 1967,' by Lawrence V. Kulak, anindividual, a complaint and notice of hearing was issuedon October 31, 1967, against Jim Causley Pontiac, Inc.(hereinafter referred to as the Respondent) In essence thecomplaint alleged that the Respondent by and through itsagent, Ronald JMarcetti, violated Section 8(a)(1) of theAct by coercively interrogating employees regarding theirunionmembership and activities and by threatening todischarge employees for such activities. The complaintfurtheralleged that the Respondent violated Section8(a)(3)of the Act by unlawfully discharging KulakbecausehejoinedandassistedLocalNo.376,internationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America (hereinafterreferredtoastheUnion),therebydiscouragingmembership in a labor organization The Respondent'sanswer admitted certain allegations of the complaint,denied others, and specifically denied the commission ofany unfair labor practicesThis case was tried before me in Detroit, Michigan, onDecember 19 and 20 All parties were afforded fullopportunity to be heard and to introduce relevantevidence.Briefshave been received from the GeneralCounseland the Respondent, and have been fullyconsidered by me in arriving at my decision in this matter.Upon the entire record in this case, including myevaluation of the testimony of the witnesses based on myobservation of their demeanor and upon the relevantevidence, I make the following.ORDERPursuant to Section 10(c) of the NationalRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent, Jim Causley Pontiac, Inc ,Detroit,Michigan, its officers, agents, successors,and assigns, shall take the action set forth in theTrialExaminer'sRecommendedOrder,assomodified:1.Add the following as paragraph 2(b) of theTrial Examiner's Recommended Order and reletter2(b) as 2(c):FINDINGS OF FACT1JURISDICTIONAL FINDINGSThe Respondent is engaged in the business of sellingnew and used automobiles, and maintains a servicedepartment as an integral part of its operations. TheRespondent's only place of business is located in Detroit,Michigan.The parties stipulated that during the year endingDecember 31, a representative period, the Respondentsold and distributed automobiles and related automotiveproducts valued in excess of $500,000, and further that'Unless otherwise specified,all dates herein refer to 1967175NLRB No. 40 JIM CAUSLEY PONTIAC, INC.products valued in excess of $10,000 were shipped to theRespondent's place of business in Detroit,Michigan,directly from points outside the State of Michigan On thebasis of these facts, I find that the Respondent is, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.11THE LABOR ORGANIZATION INVOLVEDLocalNo.376,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Ind., is and has been at all times material hereina labor organization within the meaningof Section 2(5) ofthe ActIIITHE ALLEGED UNFAIR LABOR PRACTICESOn August 23, Lawrence V Kulak applied for a job asa light repair mechanic at the Respondent's dealershipKulak had been employed in the same capacity by anotherPontiac dealer until the day before he made applicationwith the Respondent r Ronald Marcetti, the Respondent'sservicemanager, took Kulak's application and questionedhim regarding his experience and references.Kulaktestified that while he indicated on the application that heworked for Woody Pontiac from June 1966 to August1967, he explained to Marcetti that he had a medicalleave of absence from October 1966 to April 1967 due toan operation on his arm. Marcetti told Kulak that hewould study the application and contact him later thatday That evening, Marcetti instructed Kulak to report towork in the morningWhen he reported, Kulak wasassigned duties normally given to a light repair mechanicOn August 25, Marcetti drove by Kulak's work area ina golf cart' and told Kulak to get in as he wanted to talkto him. Kulak testified that Marcetti asked if he were "aunion man or a union organizer')" Marcetti indicated thata further check of Kulak's application revealed that hewas somehow involved with a union According to Kulak,Marcetti claimed to have fought to retain him because hewas a good mechanic, but stated that he would have to lethim go. Kulak denied that he was aunionman or a unionorganizer'A fewminuteslater,Kulak approachedMarcetti and asked if something could not be done tostraighten the matter out. Marcetti suggested that Kulakcome in the following morning and talk directly toCausley, the Respondent's president.The next day Kulak returned to the dealership andapproached Causley in the new car showroom. Kulakassured Causley that he was nota unionorganizer or aunionmember Kulak testified that Causley said, "Ron[Marcettt]made a mistake, we are just cutting down ourforces and seeing you [sic] are the youngest man, we willhave to let you go first." When Kulak remarked that itseemed strange to hire him just for 2 days, Causley madeno reply, and the conversation terminatedKulak filed an unfair labor practice charge against theRespondent on August 28 On September 28, Kulakreceived a telegram from the Respondent informing him'The dealer for whom Kulak previously worked was Woody PontiacSales, incHis termination by that employer resulted in an unfair laborpractice charge,and is the subject of a decision issued by me this dateWoody Pontiac Sales. Inc,TXD-706-68'Golf carts were used by the Respondent'spersonnel to travel back andforth through the various sections of the service department'Several days previously, while still employed by Woody Pontiac, Kuiakhad signed an authorization card for the Teamsters Union229thata job was available and that he should replyimmediately. The followingMonday, October 2, Kulakwent to the Respondent's dealership and spoke toMarcettiKulak stated that he asked why the Respondenthad a "change of heart" and Marcetti replied, "You havethe Labor Board on our back and we want to give you afair shake, so we thought we would call you back and giveyou a chance." Kulak agreed to think the matter over andadvise the Respondent of his decision. He subsequentlyaccepted the offer and returned to work on October 12When he returned to work he was advised for the firsttime (according to him) that he would be placed on a90-day probationary period. Kulak has been employed bythe Respondent continuously since his return.Marcettitestifiedonbehalfof the Respondentconcerning the events leading up to Kulak's hire,discharge,and subsequent rehire.Marcetti's testimonyindicates that Kulak did not mention the lengthy medicalleave of absence from Woody Pontiac at the time of theinterview on August 23. Marcetti stated that he tried tocheck out Kulak's application with the service manager atWoody Pontiac, but was unable to reach him bytelephoneHe subsequently contacted an assistant servicemanager (whom he did not identify) and was told thatKulak was a light repair mechanic and a good worker.Marcetti also stated that he was informed at this time thatKulak had been off for 6 to 8 months for medical reasonswhile employed by Woody After making an unsuccessfulattempt to contact another reference listed on Kulak'sapplication,Marcetti decided to hire him Although hemade a decision to employ Kulak, Marcetti continued tocheck the references and finally contacted Burke Pontiac,another dealership listed on the application'Marcettitestified that he was informed by someone at BurkePontiac thatKulakwas an average mechanic whoperformed light repair work. He was also told that Kulakwas"a littlehardtohandle,somewhatofatroublemaker."Because of the report from Burke Pontiac, Marcetticontinued to check on Kulak on August 24, even thoughtheemployeehadnow started to work for theRespondent.MarcetticontactedRaymond Hazen, aperson he knew to have been the service manager atWoody Pontiac during part of the time that Kulak wasemployed there.' Marcetti asked Hazen if Kulak had beeninvolved with unions or engaged in union activities. Hazeninformed Marcetti that Kulak was a good mechanic andthathe knew of no union activity on Kulak's partMarcettineveraskedHazen if Kulak were atroublemaker, nor did he mention the report from BurkePontiac ''Whether Marcetti actually notified Kulak to report to work before hecontacted Burke Pontiac is not clear in the record`Hazen had also been the service manager at the Respondent's dealershipfor approximately 8 years(1957-1965)As such, he had been Marcetti'simmediate supervisor'Marcetti'stestimonyconcerning the substance of the telephoneconversation was corroborated by Hazen In addition,upon the GeneralCounsel's representation that it involved background evidence which wouldshed light on the conduct alleged in the complaint,Iallowed Hazen totestify,over the Respondent'sstrong objections,with respect to certainevents which he claimed had occurred at the Respondent's establishment inAugust or September 1960 Hazen,who was then the Respondent's servicemanager,testified in substance that the Respondent was faced with athreat of a union campaign among the service department employees at atime when the Company was moving into larger quarters He stated thatthe Respondent'spresident instructed him to hire additional mechanics andto screen them because the Company did not want union men orsympathizersAlthough I am still of the opinion that the receipt of this 230DECISIONS OF NATIONALLABOR RELATIONS BOARDOn August 25 at approximately 2 p.m., Marcetti wascalled into Causley's office and asked why he had hiredKulak without first checking with him. Marcetti indicatedthat his desire to get an experienced mechanic caused himto disregard the Respondent's policy of clearing all newhireswithCausley."Marcetti testified that he wasinstructed by Causley to discharge Kulak because therewas a possibility of a strike against the automobilemanufacturersbytheUnitedAutomobileWorkers(U A.W.), and the Respondent's business would bedrasticallyreducedifthisoccurred."Marcettiacknowledged on cross-examination, however, that he mayhave told the Board agent investigating the case thatCausley also stated that he had contacted Woody Pontiacand had received an unfavorable report on Kulak.Pursuant to Causley's instructions, Marcetti dischargedKulak at the end of the workday. He admitted askingKulak at this time if he were involved with a union, butofferedno explanation for the question except thatpossibly theUAW strike was on his mind. Marcettitestified that he told Kulak that his references checked outfavorablyexcept that he had not indicated on theapplication the 6- to 8-month medical leave of absence atWoody Pontiac which "cut down considerably" on hisexperience. According to Marcetti, this was the one thingthat concerned him. He told Kulak that he was lettinghim go because of the possibility of a strike at GeneralMotors and because the Respondent had too many menMarcetti's testimony concerning the conversation withKulak at the time that the Respondent offered toreemploy him was substantially the same as the testimonygiven by Kulak, with one notable exception. Marcettidenied telling Kulak that the Respondent was offering toreemploy him because he (Kulak) had the "Labor Boardon its back."Causley, Respondent's other chief witness, testified thathe first saw Kulak's application on his desk on August 25He stated that he called Woody Pontiac and was told thatKulak was not a mechanic but a lubrication man and thathis work was below average Causley stated that he calledMarcetti in to find out why Kulak had been hired withouthis approval, and that he told Marcetti to let Kulak go.According to Causley, he told Marcetti that extra helpwas not needed because of the possibility of a strikeagainst the automobile manufacturers.'° Causley furthertestified that he informed Marcetti that Kulak was not aqualifiedmechanic, but admitted on cross-examinationthat he never inspected Kulak's work during the briefperiod of time that he was employed by the Respondent.Causleyalsoadmitted that the Respondent wasadvertising in local newspapers for mechanics at the timethatKulak was discharged. Causley stated that goodmechanics were difficult to find and more difficult toretainFor this reason the Respondent placed ads in thenewspapers with instructions to run them until otherwisenotifiedInmany instances, according to Causley, thesetestimony was proper for the purpose offered, I find that it has noprobative value Even if the events related by Hazen were considered true,they cannot serve as a basis for explaining Respondent's conduct some 7years laterAccordingly,Ido not rely in any manner upon this aspect ofHazen's testimony in arriving at my conclusions in this case'BothMarcetti and Causley testified that for more than a year theRespondent followed a policy of having Causley make the final decisionconcerning the hire of employees in the service department'The strikeagainst the automobile manufacturers commenced severaldays later and was confined to the Ford Motor Company'°Causley acknowledged that no other mechanic was terminated or laidoff because of the strike threatads were never discontinued.Concluding FindingsThe sole issue presented here is whether Kulak wasterminatedbecause of a belief on the part of theRespondent that he was a union member or involved insome manner with a union, or whether he was terminatedfor reasons unrelated to union membership or activity.Resolution of this issue rests squarely upon the facts to becredited.While this is normally a difficult undertaking atbest, I find that my task is made easier by simplyanalyzing the testimony given by the Respondent'switness.To begin with, one of the reasons advanced by Marcettito Kulak for discharing him was that Kulak's employmentapplication did not reflect his 6-8 month medical leave ofabsencewhileemployed byWoody PontiacThus,according to Marcetti, the information on the applicationmade it appear as if Kulak had more experience in thetrade than he actually possessed. This statement iscuriouslyatodds,however,withMarcetti'searliertestimonywherein he stated that when he contactedWoody Pontiac on August 23, prior to his decision to hireKulak, he was informed that Kulak had been off for 6 to8months for medical reasons. It is evident, therefore, thatMarcetti was aware of Kulak's absence from the tradebeforedeciding to hire him, and further, that thisknowledge did not deter him from instructing Kulak toreport to work on August 24Secondly,Marcetti was told by someone from BurkePontiac that Kulak was an average mechanic who was"somewhat of a troublemaker." It was this statementwhich prompted him to make a further inquiry of Hazen.Significant at this point is the fact that Marcetti neverattempted to ascertain from Hazen whether Kulak was adesirable employee, but rather, limited his inquiry towhether Kulak was a union member or involved with aunionThis preoccupation with the thought that Kulakmight be connected in some manner with a union furthermanifested itself inMarcetti'sown version of hisconversationwithKulak at the time of the latter'sdischargeMarcettiadmittedthathebegantheconversation by asking if Kulak were a union member orinvolved with a union.JustasthetestimonyofMarcettirevealstheRespondent's overwhelming concern with Kulak's possibleunionaffiliation, the testimony of Causley is equally asrevealing in determining,the validity of the reasons advancedto justify Kulak's discharge. Causley stated that he calledWoody Pontiac on August 25, and was told that Kulakwas a lubrication man whose work was below average.This description of Kulak's classification and ability, ifindeed it was made, is not only contrary to the testimonyofMarcetti regarding the information he received fromthat same employer 2 days prior, but it is also contrary tothe reports givenMarcetti by others listed on Kulak'sapplication- includingBurkePontiac.Causley alsotestifiedthathedetermined thatKulakwas not acompetentmechanic, but admitted that he had neverinspectedKulak'swork.Hiswillingness to disparageKulak's skills in these circumstances make it abundantlyclear that this employee was discharged for reasons otherthaninabilitytoperform the work satisfactorily.Similarly, Causley's assertion that the Respondent did notneed additionalmechanics, due to the pending strikesituationand its impact on the business, is equallyunconvincing. I find it difficult to accept this as an JIM CAUSLEY PONTIAC, INCexplanation for Kulak's discharge in view of Causley'stestimony that good mechanics were difficult to find orretain, and more especially, in view of the fact that theRespondent continued to incur the expense of running adsin the newspapers for mechanics during this same period.When Causley's unconvincing explanations for orderingthe discharge of Kulak are considered in conjunction withMarcetti's persistent efforts to determine if Kulak wereaffiliatedwith a union, it becomes abundantly clear thatthisemployee was terminated because the Respondentharbored a belief that he was a union member ororganizerAccordingly, I find, on the basis of the entirerecord, that Kulak was discharged by the Respondent onAugust 25 for discriminatory reasons in violation ofSection 8(a)(3) and (1) of the Act. I further find thatMarcetti'sinterrogationofKulak in an effort todetermine if he were a union member or organizerconstitutes restraint and coercion of that employee in theexercise of rights guaranteed him under Section 7 of theAct, and thereby violates Section 8(a)(1) of the Act "CONCLUSIONS OF LAWIJim Causley Pontiac,Inc , is anemployer engaged incommerce within the meaning of Section 2(6) and (7 ofthe Act2.LocalNo 376, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Ind., is a labor organization within the meaningof Section 2(5) of the Act3The Respondent violated Section 8(a)(3) and (1) ofthe Act by discriminatorily discharging Lawrence Kulakon August 25, 1967.4The Respondent violated Section 8(a)(1) of the Actby interrogating the above-named employee about hismembershipin a union.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTiiE REMEDYHaving found that the Respondent has engaged incertainunfair labor practices, I shall recommend theissuance of an order that it cease and desist therefrom andthat it take certain affirmative action designed toeffectuate the policies of the Act.Accordingly, upon the foregoing findings of fact andconclusions of law and upon the entire record in this case,Irecommend pursuant to Section 10(c) of the Act, thefollowing:RECOMMENDED ORDERJimCausleyPontiac,Inc , its officers,agents,successors,and assigns,shall.1.Cease and desist from(a)Discharging employees because they are members ofa union or have engaged in activities on behalf of a unionor because of a belief that they are members of a union.(b) Interrogating employees about their membership inor activities on behalf of a union(c)Inany like or related manner interfering with,restraining,or coercing employees in the exercise of their231rights guaranteed in Section 7 of the Act2.Take the following affirmative action which I findwill effectuate the policies of the Act(a)Make Lawrence Kulak whole for any loss of pay hemay have suffered by reason of his discriminatorydischarge on August 25, 1967, in the manner set forth inthe section of this Decision entitled "The Remedy " Postat its Detroit, Michigan, dealership, copies of the attachednoticemarked "Appendix."' i Copies of said notice, onforms provided by the Regional Director for Region 7,afterbeingdulysignedby the Respondent or itsauthorized representative, shall be posted immediatelyupon receipt thereof and maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily postedReasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other material.(b)Notify the said Regional Director in writing, within20 days from the receipt of this Decision, what steps theRespondent has taken to comply herewith.""In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"aDecree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order ""in the event that this Recommended Order is adopted by the Board,thisprovision shall be modified to read"Notify the said RegionalDirector,in writing, within 10 days from the date of this Order, what stepsthe Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:This notice is posted pursuant to a RecommendedOrder of a Trial Examiner, issued after a trial in whichboth sides had the opportunity to give evidence. The TrialExaminer found that we violated the National LaborRelations Act and has ordered us to inform our employeesof their rightsThe Act gives all employees these rights-To organize themselvesTo form, join, or help unionsTo refuse to do any or all of these thingsWe assure all of our employees thatWE Wil L NOT question you about your membershipin a union or about your activities on behalf of a union.WE WILL NOT discharge you because you are amember of a union or work on behalf of a unionThe Trial Examiner found that we dischargedLawrence Kulak unlawfully on August 25, 1967WE WILL make up any loss in pay that LawrenceKulak suffered as a result of the discharge plus 6percent interest"The complaint alleged, in addition to the interrogation,thatMarcettithreatened to discharge employees for engaging in union activities There isno evidence in the record to support this portion of the allegation, and IDatedBymake no finding in this regardCAUSLEY PONTIAC, INC(Employer)(Representative)(Title) 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive daysor compliance with its provisions, they may communicatefrom the date of posting and must not be altered, defaced,directlywith the Board's Regional Office, 500 Bookor covered by any other material.Building, 1249Washington Boulevard,Detroit,MichiganIf employees have any question concerning this notice48226, Telephone 226-3200.